Citation Nr: 1201313	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  06-32 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of an upper back and neck injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1955 to August 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. In December 2006, the Veteran testified at a hearing conducted before a decision review officer.  A transcript of the hearing has been associated with the claims file.

Also, in September 2010, the Board referred the issue of entitlement to service connection for migraine headaches that had been raised by the record to the Agency of Original Jurisdiction (AOJ).  It does not appear that such issue has yet been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further development of the Veteran's claim for service connection for residuals of an upper back and neck injury.  This issue was initially remanded by the Board in April 2009, in pertinent part, to afford the Veteran a VA examination with a medical opinion regarding the etiology of any diagnosed upper back and neck disorders.  As noted in that remand, the Veteran asserted that he had sustained an upper back and neck injury as a result of a 1955 basic training incident where he fell on a rifle when his fellow servicemen made him the unintended recipient of a "blanket party."  He reported that his back injury caused him to be given "light duty" for the rest of his service.  The Board observes that the Veteran's service records are among those thought to have been lost in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  Post-service evidence includes an August 2006 statement from a private doctor, J.Z., M.D., who noted that the Veteran had back and neck problems since service related to continuous strenuous activities.  Lay statements from the Veteran's long time friends remarked that when he came home on leave in the fall or early winter of 1955 he was injured and that he subsequently required help at work because of his injuries. 

The Board's April 2009 Remand also observed that, although a July 2007 VA examiner found that the Veteran's back and neck injuries could not be related to service without speculation, the examiner did not comment upon the statements of the Veteran's friends that he was unable to lift/work after service or the August 2006 private medical opinion relating back and neck problems to service.  Consequently, the issue was remanded to obtain an additional opinion from the July 2007 examiner to reconcile that opinion with the evidence of record, including the lay statements of the Veteran's friends and the medical opinion of Dr. J.Z.

Pursuant to that Remand, a new opinion was obtained in December 2009 from the July 2007 examiner.  In the December 2009 opinion, the VA orthopedist stated that after reviewing the claims file, it was his opinion once again that any relationship of the Veteran's disc disease to a remote injury in service was purely speculative.  However, the VA examiner did not specify reasons for this conclusion, or reconcile the opinion with the statements of the Veteran's friends that he was unable to lift/work after service or the August 2006 private medical opinion relating current back and neck problems to service.  Consequently, the issue was remanded again by the Board in September 2010 to ensure compliance with the opinion requested in the April 2009 remand.

A new medical opinion was obtained in October 2010.  The same VA orthopedist reiterated that any relationship between the Veteran's degenerative disc disease of the cervical dorsal spine to his service was speculative.  The opinion was based on a review of the record, his previous reports, requested materials, and the fact that the injury was over 50 years old and very remote.  In a May 2011 addendum, the examiner indicated that after reviewing all records, the claims file, Dr. J.Z.'s opinion, and the friends' statements, his opinion was the same.  Although the Board appreciates the examiner indicating a review of the positive nexus opinion from Dr. J.Z. and the lay statements supporting an in-service injury, the examiner yet again did not reconcile his opinion with that of Dr. J.Z. and the lay evidence.  

As observed by the Veteran's representative in a December 2011 Informal Hearing Presentation, the opinions from the VA examiner do not comply with the Board's requested opinion in two prior Remands.  Pursuant to Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand was necessary because of the RO's failure to follow the Board's directives in a prior remand.  Consequently, the case must be sent back to the AMC to obtain another medical opinion.

On remand, the examiner should discuss Dr. J.Z.'s opinion that the Veteran's upper back and neck problems are related to continuous strenuous activities.  In other words, the examiner should opine as to whether any diagnosed upper back and neck disorders are related to continuous strenuous activities as opined by Dr. J.Z.  If the examiner disagrees with Dr. J.Z.'s opinion, the examiner should explain why.  The examiner should also discuss whether the lay statements showing that the Veteran was injured in 1955 are indicative of his currently diagnosed disorder.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)  Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be accorded an appropriate VA examination by an examiner different that the one who conducted the July 2007, December 2009, and October 2010 VA evaluations and who provided the May 2011 addendum to determine the nature, extent, and etiology of any upper back and neck disabilities that the Veteran may have.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  A notation that this review has occurred should be annotated in the examination report.  Necessary studies/tests should be conducted.  

All pertinent pathology should be annotated in the examination report.  The examiner is requested to offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed upper back and neck disorder had its clinical onset in service or is otherwise related to active duty.  In other words, does the Veteran have a current upper back/neck disability that is consistent with the competent lay evidence of record of an in-service upper back/neck injury?  

In answering these questions, the examiner should address the competent lay evidence that the Veteran injured his upper back/neck area in service and has continued to have upper back/neck problems since then.  If the examiner concludes that the Veteran has an upper back/neck disability that is not related to his active duty, the examiner should explain why he disagrees with Dr. J.Z.'s opinion that such a disorder is indeed related to "continuous strenuous activities."  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he must resort to speculation to render the requested opinion, he must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

2.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

3.  Then, readjudicate the issue of entitlement to service connection for residuals of an upper back and neck injury.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
THERESA M. CATINO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

